Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 1 of 14 PageID 3859




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                             FORT MYERS DIVISION

 SCOMA CHIROPRACTIC, P.A., a
 Florida corporation; FLORENCE
 MUSSAT M.D., S.C., an Illinois
 service corporation; and WILLIAM P.
 GRESS, an Illinois resident,
 individually and as the
 representatives of a class of similarly-
 situated persons,

             Plaintiffs,

 v.                                               Case No: 2:16-cv-41-JLB-MRM

 DENTAL EQUITIES, LLC, a
 Nevada limited liability company,
 FIRST ARKANSAS BANK &
 TRUST, MASTERCARD
 INTERNATIONAL
 INCORPORATED, a Delaware
 corporation, and JOHN DOES 1-10,

              Defendants.

                                            /

                                        ORDER

       This matter is before the Court on (1) “Plaintiffs’ Amended Motion to Certify

 Class” (Doc. 159); (2) the Magistrate Judge’s Report and Recommendation

 (“Report”), entered January 29, 2021, recommending that Plaintiffs’ Amended

 Motion to Certify Class be denied (Doc. 172); (3) “Plaintiffs’ Objections to Magistrate

 Judge’s Report and Recommendation Regarding Class Certification” (Doc. 173); and

 (4) “Plaintiffs’ Motion to Stay Pending Final FCC Decision on AmeriFactors

 Petition” (Doc. 174).
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 2 of 14 PageID 3860




       In addition, Defendant 1 has filed an “Unopposed Motion for Extension of

 Time to Respond to (1) Plaintiffs’ Objections to the Magistrate Judge’s Report &

 Recommendation, and (2) Plaintiffs’ Motion to Stay.” (Doc. 175.)

                                   BACKGROUND
 A.    Procedural History

       A brief recitation of the relevant procedural history is instructive. This is a

 junk fax case brought pursuant to the Telephone Consumer Protection Act of 1991,

 as amended by the Junk Fax Prevention Act of 2005, 47 U.S.C. § 227 (“the TCPA”).

 Plaintiffs filed the operative Third Amended Complaint on September 26, 2016

 (Doc. 55), and the case proceeded with class and expert discovery through May

 2018. On May 14, 2018, Plaintiffs filed their First Motion to Certify Class (Doc.

 146), while Defendant filed a “Motion to Stay Proceedings” three days earlier on

 May 11, 2018 (Doc. 145). Defendant’s Motion to Stay sought to defer a ruling on

 class certification until after an order was issued on a Petition pending before the

 Federal Communications Commission (“FCC” or “Commission”) that had been filed

 by an unrelated third party, AmeriFactors Financial Group, LLC (“AmeriFactors”).

 The issue raised by the AmeriFactors Petition was whether internet-based fax

 equipment––as opposed to a standalone fax machine––qualifies as a “telephone

 facsimile machine” within the meaning of the TCPA. According to Defendant, a

 ruling by the FCC in favor of AmeriFactors would mean that one of the three named




 1 Mastercard International Incorporated is the sole remaining Defendant in this
 action, and therefore will be referred to as “Defendant.”



                                          -2-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 3 of 14 PageID 3861




 plaintiffs in this matter, Plaintiff Florence Mussat, and the sub-class of plaintiffs

 she sought to represent, would not be able to state a claim under the TCPA because

 the faxes sent to them were forwarded from an online fax service, not a traditional

 fax machine.

       While the issue raised by Defendant clearly goes to the merits of Plaintiff

 Mussat’s claim and that of the sub-class she seeks to represent, Defendant argued

 that a ruling by the court on class certification should await a declaratory ruling by

 the FCC on the online fax issue because, “at a minimum,” that ruling might

 “drastically reduce the size of [any] class” that could be certified. (Doc. 145 at 2-3.)

 Defendant argued that an FCC ruling against a statutory interpretation

 encompassing online fax services would have even further implications for class

 certification––it would entirely “negate” Plaintiffs’ attempt to certify any class at

 all. The reason, according to Defendant, was that faxing records do not distinguish

 between fax recipients who used a traditional fax machine and those, like Plaintiff

 Mussat, who used an online fax service to collect and forward faxes to them. As a

 result, Defendant asserted that even though fax recipients like named Plaintiffs

 Scoma and Gress, who received faxes by stand-alone fax machines, could state a

 valid claim against Defendant under the TCPA regardless of any potential future

 FCC ruling on the AmeriFactors Petition, it would be impossible for Plaintiffs to

 demonstrate that a sub-class of stand-alone fax machine fax recipients was

 certifiable. Defendant contended that this is because the members of that putative

 sub-class could not be ascertained from the fax records or, at the very least, because




                                           -3-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 4 of 14 PageID 3862




 the only available modes for ascertainment would defeat the Rule 23(b)(3)

 requirements of commonality, typicality, predominance, and superiority. (Id.)

         Plaintiffs, of course, opposed Defendant’s Motion to Stay, arguing, among

 other things, that it was unlikely the FCC would interpret the statutory term

 “telephone facsimile machine” to exclude computers, and also that it would unfairly

 prejudice Plaintiffs to stay the case when a class certification motion was pending

 and Defendant could have, but did not, raise its legal challenge to Plaintiff Mussat’s

 claim earlier in the proceedings. (Doc. 149.) Notwithstanding Plaintiffs’ opposition,

 however, the previously assigned district judge entered an order on July 1, 2018

 granting Defendant’s motion and stayed the case pending the FCC’s decision. (Doc.

 152.)

         The stay remained in effect for approximately eighteen months. On

 December 9, 2019, the Consumer and Governmental Affairs Bureau (“Bureau”),

 acting pursuant to authority delegated to it by the FCC, ruled in favor of

 AmeriFactors, holding that the TCPA does not apply to online fax services. Notice

 of the ruling was given to the newly assigned district judge in this matter (Doc.

 154), who then lifted the stay as of January 2, 2020 (Doc. 156).

         On March 13, 2020, Plaintiffs re-filed their class certification motion. (Doc.

 159.) Their amended motion seeks certification of a class of all persons or entities

 who were successfully sent a junk fax on Defendant’s behalf between December 18

 and 23, 2015. But if the Court finds it necessary to distinguish between faxes

 received on a “stand-alone” fax machine and faxes received via an “online fax




                                           -4-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 5 of 14 PageID 3863




 service,” then Plaintiffs seek to certify alternative classes, with Plaintiffs Scoma and

 Gress representing the Stand-Alone Fax Machine Class and Plaintiff Mussat

 representing the Online Fax Service Class. (Doc. 159 at 4.) Defendant filed its

 response to Plaintiffs’ amended class certification motion on May 27, 2020. (Doc.

 162.)

         Approximately four years after this case commenced, on June 16, 2020, the

 case was reassigned to the undersigned judge, following which reply and surreply

 briefs on the class certification motion were filed on June 17, 2020 (Doc. 165) and

 July 8, 2020 (Doc. 168), respectively. The Report addressing class certification was

 entered on January 29, 2021. (Doc. 172.)

 B.      Report and Recommendation

         The Report concludes that class certification is inappropriate for several

 reasons.

         First, the Magistrate Judge found that the FCC’s AmeriFactors Order is

 entitled to deference under Chevron, U.S.A., Inc. v. Natural Resources Defense

 Council, Inc., 467 U.S. 837 (1984). Further, the Magistrate Judge reasoned, even if

 the undersigned judge found Chevron inapplicable, deferral to the AmeriFactors

 Order was still recommended because of the Bureau’s specialized expertise in area.

 (Doc. 172 at 21-22.) In light of the Bureau’s decision in the AmeriFactors Order, the

 Magistrate Judge concluded that online fax services are outside the scope of the

 TCPA. (Id. at 27.)




                                           -5-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 6 of 14 PageID 3864




       Describing the question of whether online fax services are outside the scope

 of the TCPA as a “threshold” issue to Plaintiffs’ class certification motion (id. at 28),

 the Magistrate Judge then concluded that Plaintiff Mussat did not have either

 constitutional or statutory standing to bring a claim under the TCPA. (Id. at 31-

 35.) She did not have statutory standing because of the AmeriFactors Order, and

 she did not have constitutional standing because her only harm was the brief

 minute or two of time she wasted reviewing the junk fax received through e-mail,

 which, according to the Magistrate Judge, was not a sufficiently concrete injury for

 constitutional standing purposes. (Id. at 32 (citing Daisy, Inc. v. Mobile Mini, Inc.,

 No. 2:20-cv-17-FtM-38-MRM, 2020 WL 5701756, at *7 (M.D. Fla. Sept. 24, 2020)

 (Chappell, J.).) The issue of constitutional standing had not been raised by

 Defendant and thus was outside the parties’ briefing on the class certification

 motion. (Doc. 173 at 4.)

       After holding that Plaintiff Mussat did not have a claim under the TCPA, and

 that, even if she did, she was prevented from suing on that claim by the

 constitutional doctrine of standing, the Magistrate Judge went on to address

 whether class certification was appropriate as to only the stand-alone fax machine

 users. The Magistrate Judge recommended that this Court find class certification

 inappropriate even as to the sub-class of plaintiffs who received faxes on a stand-

 alone fax machine and thus indisputably have valid claims under the TCPA. The

 Magistrate Judge reasoned that the class certification motion as to this sub-group

 failed because Plaintiffs could not show it was administratively feasible to identify




                                           -6-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 7 of 14 PageID 3865




 the members of the more limited class of fax recipients who used a stand-alone fax

 machine. (Id. at 35-36 (noting that the Eleventh Circuit has consistently applied

 the administrative feasibility test, albeit in non-binding orders).) The Magistrate

 Judge also rejected Plaintiffs’ proposal for ascertaining those class members who

 received faxes via stand-alone fax machines. Specifically, the Magistrate Judge

 reasoned that Plaintiffs’ proposed method of identification would lead to individual

 inquiries that would defeat not only the administrative feasibility component of the

 ascertainability requirement for class certification, but also the predominance and

 superiority requirements of Rule 23(b)(3). (Id. at 42, 50-54.) As a result, the

 Magistrate Judge found that “the Stand-Alone Fax Machine Class is not

 ascertainable because it is unmanageable, is administratively infeasible, and

 necessitates considerable individual inquiry.” (Id. at 43.)

 C.     The Eleventh Circuit’s February 2, 2021 Decision in Cherry

        Four days after the Magistrate Judge entered his Report as to class

 certification, on February 2, 2021, the Eleventh Circuit issued an opinion that

 upended certifying courts’ utilization of the administrative feasibility test.

 Specifically, in Cherry v. Dometic Corp., 986 F.3d 1296, 2021 WL 346121, at *5

 (11th Cir. Feb. 2, 2021), the Eleventh Circuit held that “administrative feasibility is

 not a requirement for certification under Rule 23.” The requirement for class

 certification of ascertainability, the court explained, is limited “to its traditional

 scope: a proposed class is ascertainable if it is adequately defined such that its

 membership is capable of determination.” Id. There is no dispute here that

 Plaintiffs’ proposed class definitions meet the traditional ascertainability rule in


                                            -7-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 8 of 14 PageID 3866




 that they sufficiently describe a class membership that is “capable of

 determination.” That is, a putative class of all fax recipients can be ascertained or,

 alternatively, two sub-classes can be readily ascertained: (1) class members who

 allegedly received unsolicited faxes via standalone fax machines; and (2) class

 members who allegedly received unsolicited faxes via internet-based fax service

 companies that forward the faxes by email.

 D.    Plaintiffs’ Filings in Response to the Report and Recommendation

       On February 12, 2021, Plaintiffs filed their Objections to the Report and

 Recommendation, in which they argue that the Report should not be adopted. (Doc.

 173.) They argue that because the Report turns on a finding of administrative

 infeasibility, which is not a requirement under the Eleventh Circuit’s articulation of

 the law in Cherry, the undersigned should not adopt the Report. (Id.) Thus,

 Plaintiffs ask this Court to reject the Report and certify Plaintiffs’ proposed “All Fax

 Recipients Class,” or, alternatively, Plaintiffs’ proposed separate “Online Fax

 Services Class, and “Stand-Alone Fax Machine Class.” (Id. at 2.) At the same time,

 however, Plaintiffs also have filed a motion requesting a stay, in which they inform

 the Court that an Application for Review of the Bureau’s declaratory ruling on the

 AmeriFactors Petition has been filed with the FCC. (Doc. 174 at 1-3.) Plaintiffs

 thus seek an order staying this case pending the issuance of a “final order” of the

 FCC on the Application for Review. (Id. at 4.)




                                           -8-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 9 of 14 PageID 3867




                                     DISCUSSION

       As an initial matter, the Magistrate Judge issued an outstanding, well-

 reasoned, and exhaustive Report and Recommendation, analyzing the issues posed

 by the amended class certification motion. Nevertheless, it is impossible to avoid

 the fact that only four days after the Report was issued, there was a dramatic shift

 in the law as a result of the Eleventh Circuit’s decision in Cherry, impacting the

 class certification issues that are the subject of the Report.

       The Eleventh Circuit’s decision in Cherry is directly applicable to the

 Magistrate Judge’s primary conclusion in the Report—namely, that it is not

 administratively feasible to ascertain a class consisting only of standalone fax

 machine users. As of the date of this Order, the Eleventh Circuit’s mandate in

 Cherry has not yet issued. Once that mandate issues and Cherry becomes binding

 law in this Circuit, however, that portion of the Report based on administrative

 feasibility will have been overruled by Cherry.

       The Eleventh Circuit’s Cherry decision also impacts other portions of the

 Report. The Eleventh Circuit held that administrative feasibility “remains relevant

 to whether a proposed class may proceed under Rule 23(b)(3).” Cherry, 2021 WL

 346121, at *3. And other portions of the Report discuss the administrative

 feasibility issue of separating out stand-alone fax machine users from online fax

 service users in the context of Rule 23(b)(3)’s requirements of predominance and

 superiority. The Cherry court specified that administrative feasibility was

 primarily relevant to the superiority requirement of Rule 23(b)(3), and that lack of




                                           -9-
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 10 of 14 PageID 3868




  administrative feasibility was not an absolute prohibition on a finding of superiority

  but merely one factor the court should balance in deciding whether a class action

  creates more or less management problems than any other alternative. Id. at *5.

  The Report does not address administrative feasibility in the context of the

  superiority requirement in the manner specified in Cherry because Cherry had not

  yet been decided when the Magistrate Judge issued the Report analyzing the

  superiority requirement. Further, it is impossible to say whether and to what

  extent the Report’s discussion of administrative feasibility in the context of the

  superiority requirement of Rule 23(b)(3) draws upon or is influenced by the Report’s

  discussion of the administrative feasibility as a function of ascertainability, a

  discussion that is based on case law and principles that have now been repudiated

  by the Eleventh Circuit.

        Moreover, when the parties briefed the class certification motion for purposes

  of the Magistrate Judge’s Report, they did so without the benefit of the Eleventh

  Circuit’s views in Cherry. Therefore, it cannot be known what different arguments

  the parties would have made had the Cherry decision already been issued, or

  whether those different arguments would have persuaded the Magistrate Judge to

  reach a different recommendation.

        For all of these reasons, and with due regard for the extensive time and effort

  invested by the Magistrate Judge in the detailed and well reasoned Report entered

  on January 29, 2021, the Court must reluctantly conclude that the best and fairest

  approach to the situation this case now finds itself in is to start fresh with new




                                           - 10 -
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 11 of 14 PageID 3869




  briefing on class certification that addresses certification in the post-Cherry world

  in which we now live.

        At the same time, the Court does not believe it makes sense to issue another

  stay in this case to wait for yet another FCC ruling on the question of whether an

  online fax service falls within the purview of the TCPA. That question, after all,

  goes to the merits of whether Plaintiff Mussat can state a valid claim for relief. See

  Amgen Inc. v. Connecticut Ret. Plans & Tr. Funds, 568 U.S. 455, 470 (2013) (a

  merits contention that is common to the class, the resolution of which might result

  in a lack of predominance for purposes of Rule 23(b)(3), “is properly addressed at

  trial or in a ruling on a summary-judgment motion”; it “should not be resolved in

  deciding whether to certify a proposed class”). It therefore factors into the Rule 23

  class certification question only insofar as a ruling against Plaintiff Mussat might

  raise issues “as part of the manageability criterion of Rule 23(b)(3)(D).” Cherry,

  2021 WL 346121, at *5. Plaintiffs have moved for a stay apparently on the theory

  that what is good for the goose is also good for the gander—Defendant argued

  successfully for a stay when FCC law was unsettled in Plaintiffs’ favor, and now

  Plaintiffs seek a stay when FCC law is unsettled in Defendant’s favor.

        The FCC’s ultimate resolution of the AmeriFactors Petition, however, is

  relevant to this case because it may affect a merits issue that presents a question of

  law common to the proposed class. While the ultimate resolution of that common

  legal issue might have an effect on class manageability, that issue can be addressed

  when and if it arises at some point in future proceedings; it need not be addressed




                                           - 11 -
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 12 of 14 PageID 3870




  in the context of class certification. That is, if a later substantive ruling on the

  merits of the online fax issue renders a certified class unmanageable, then, as the

  Eleventh Circuit observed in Cherry, the district court always has the discretion to

  decertify the class. See id. (citing Mullins v. Direct Digit, LLC, 795 F.3d 654, 664

  (7th Cir. 2015)). What does not make sense is for this Court to issue another stay to

  wait for the FCC to issue still another ruling on that merits issue, particularly given

  that the FCC’s final ruling may or may not be binding on this Court depending on

  what the controlling law is on that question at the time of that FCC ruling. See

  Gorss Motels, Inc. v. Safemark Sys., LP, 931 F.3d 1094, 1105-12 (11th Cir. 2019)

  (Pryor, J., concurring) (urging the Eleventh Circuit to overrule previous circuit

  authority holding that district courts are bound by the FCC’s interpretations of the

  TCPA and instead follow the concurring opinion in PDR Network, LLC v. Carlton &

  Harris Chiropractic, Inc., 139 S. Ct. 2051, 2057 (2019) (Kavanaugh, J., concurring)).

        In sum, given the intervening change in controlling law that has occurred

  here, the Court no longer has the full benefit of the parties’ arguments or the

  Magistrate Judge’s recommendations. Accordingly, the Court finds good cause to

  deny without prejudice Plaintiffs’ amended motion for class certification and require

  new briefing on a re-filed motion that addresses class certification with the benefit

  of the Eleventh Circuit’s guidance in Cherry on the issues raised by Plaintiffs’ class

  certification motion.




                                            - 12 -
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 13 of 14 PageID 3871




                                     CONCLUSION

        Based on the foregoing, it is ORDERED that:

        1.     Plaintiffs’ Amended Motion for Class Certification (Doc. 159) is

  DENIED WITHOUT PREJUDICE.

        2.     The Report and Recommendation (Doc. 172) is vacated as MOOT in

  light of the Eleventh Circuit’s recent decision in Cherry v. Dometic Corp., 986 F.3d

  1296, 2021 WL 346121 (11th Cir. Feb. 2, 2021), which was issued after the Report

  and Recommendation.

        3.     Plaintiffs’ objections to the Report and Recommendation (Doc. 173)

  are OVERRULED WITHOUT PREJUDICE as MOOT in light of this Order.

        4.     Plaintiffs’ Motion to Stay (Doc. 174) is DENIED.

        5.     Defendant’s unopposed motion for extension of time (Doc. 175) is

  DENIED WITHOUT PREJUDICE as MOOT.

        6.     The parties are ordered to file a Joint Notice of Issuance of Mandate in

  this case upon the Eleventh Circuit’s issuance of the mandate in Cherry.

        7.     Plaintiffs must file a second amended motion for class certification no

  later than thirty (30) days after the mandate in Cherry is issued by the Eleventh

  Circuit. Defendants must file their response in opposition to Plaintiffs’ second

  amended class certification motion within twenty-one (21) days thereafter.

  Plaintiffs are granted leave to file any reply brief in support of their second

  amended class certification motion within fourteen (14) days thereafter.




                                           - 13 -
Case 2:16-cv-00041-JLB-MRM Document 176 Filed 02/24/21 Page 14 of 14 PageID 3872




         8.        Given the impact of Eleventh Circuit’s February 2, 2021 intervening

  decision in Cherry and the Court’s order to re-brief the class certification issue in

  light of that decision, the Clerk of Court is DIRECTED to administratively close

  the file. The Clerk of Court is DIRECTED to re-open the case fourteen (14) days

  after Defendant files its Response to Plaintiffs’ second amended motion for class

  certification.

         9.        The Court notes that this case is more than five years old. In an effort

  to move this case along, this Court will not grant extensions of time to file the

  second amended motion for class certification, the response, or reply absent a

  showing of extraordinary circumstances. Lastly, after carefully reviewing the entire

  file and the applicable law, the Court urges, but does not order (at least for now),

  the parties to consider settlement discussions.

         ORDERED in Fort Myers, Florida, on February 24, 2021.




                                              - 14 -
